Delany, J. Com. App.
The first and second assignments of error will be considered together. And these assignments must be regarded rather as presenting inferences drawn by counsel from the judgment rendered, than rulings of the court. The presiding judge did not write out his conclusions of law. He simply gave judgment in the following words: “ After argument, it being the opinion of the court that no case is presented which would warrant the granting of a peremptory mandamus, it is ordered, adjudged and decreed that the alternative writ of manclamus heretofore issued be discharged.”
The first assignment is that the court “ erred in dismissing the proceedings on the ground that it had no jurisdiction to grant the relief asked for by the relator.” It is clear that this assignment does not correctly represent the judgment, for we can only conjecture the grounds upon which the court rested its decision.
. Upon these two assignments appellant presents this proposition: “ Courts will inquire into the regularity of the acts of incorporated clubs or societies, when they undertake to pass upon the rights of their members; particularly when such organizations own property, and such acts deprive the members of rights in the property.”
Courts will not ahvays inquire into the irregularity of the acts of an incorporated club or society, although the society — as distinguished from the individual members — may own property; and' they will sometimes interfere to protect the individual’s right to membership, whether the society owns property or not. Where an’ individual has a right, given by statute, to be a member of a socL ety created by the statute, the court- will interfere- to • protect that' *170right, regardless of the question of property. This is illustrated by the case of The People v. Medical Society, 32 N. Y., 187. The legislature of Mew York had by statute established medical societies in the several counties, and had provided that physicians possessing certain qualifications should be entitled to membership. One Bartlett, at the date of his application, possessed the prescribed qualifications, but the society rejected him, because at a former period he had practiced what the medical faculty styled empiricism. He applied for a mandamus to enforce his right, and it was sustained.
And when membership in certain societies confers upon the individual important benefits, as in aid societies, benevolent societies, etc., or peculiar advantages in trade and business, as in chambers of commerce, these are important and valuable rights which are protected by the law of the land, and are generally secured in some way by the charter of incorporation. All the cases cited by appellant’s counsel are not within our reach; but we think they will generally be found to belong to one or the other of these classes. See 2 Serg. & Rawle, 141; State v. Chamber of Commerce, 47 Wis., 670; Plank Road Co. v. Hixon, 5 Ind., 165; Roehler v. Mechanics’ Aid Society, 22 Mich., 86.
But xve think it has been generally held that clubs or societies, whether religious, literary or social, have the right to make their oxvn rules upon the subject of the admission or exclusion of members, and these rules may be considered as articles of agreement to which all who become members are parties. If in violation of these rules a member is expelled, it has in some instances been held that a mandamus will issue to reinstate him. Commonwealth v. Penn. Ben. Inst., 2 Serg. & R., 140; Green v. African Meth. Society, 1 id., 254.
In the case of the German Reformed Church v. Seibert, it was determined that if a member be expelled, even in violation of the rules of the church, his remedy is by appeal to the higher courts of the church and not to the civil tribunal. 3 Barr., 282. See, also, People v. German United Evangelical Church, 53 N. Y., 103.
In the case of French v. Old South Society, 106 Mass., 479, it was held that a member who forfeited his membership by abandoning the church forfeited also his title to a pexv in the church, that condition having been incorporated in the deed by xvhich he held it.
The fact that a club or society is incorporated would not, we think, in any xvay affect its right to make its oxvn rules, unless there was something in its charter or in the general law under which it was incorporated which controlled it in this respect.
*171In the case before us the club was organized for literary purposes; to promote social intercourse among its members, and to provide them the conveniences of a club house. It had no capital stock, and no property, except the furniture of its rooms. All tho rights and interest of a member of the club in its property or privileges ceased with the termination of his membership. All members were required to sign the constitution or by-laws. Bo definite mode of trial was pointed out by the by-laws; but section 6 of article 11 provides as follows: “ Any member shall forfeit his membership to the club whose conduct shall be pronounced, by a vote of a majority of the board of directors present at a meeting, to have endangered the welfare, interest or character of the club.”
Appellant does not pretend that, in his expulsion, the board of directors violated in any way the by-laws of the club. But he insists that he was entitled to a notice of the proceedings against him, and to a formal trial. And that he was entitled to this whether it was provided for in the by-laws or not. And for this he appeals to section 19 of the Bill of Bights.
It is true that in most, perhaps all, of the cases which occur in the books, notice to the party is treated as necessary to the validity of the proceedings. But it is also true that most, or all, of these cases involve rights of such a character as are recognized and protected by the law of the land, or else the articles of association provide for notice to the party and some method of trial. The question then is this: “Were the rights and privileges of appellant as a member of the San Antonio Club, such as come within the meaning of section 19 of the Bill of Bights?” That section is as follows: “Bo citizen of this state shall be deprived of life, liberty, property, privileges or immunities, or in any manner disfranchised, except by due course of the law of the land.”
These guaranties were mainly intended to protect the citizen against oppression by the government; but they do not protect him against himself or against his own agreements. When, therefore, persons enter into organizations for purposes of social intercourse or pleasure or amusement, and lay down rules for their government, these must form the measure of their rights in the premises, and it is vain to appeal to the Bill of Bights against their own agreements.
We have not noticed the assignments of error in detail; but we have considered the questions raised by them. Our opinion is that the judgment should be affirmed.
„ • Aebtrmeo.
[Opinion adopted November 28, 1884.]